FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of March HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ Eurozone exposures (Unaudited) Exposures to countries in the eurozone The disclosure in this section is limited to the peripheral eurozone countries of Spain, Ireland, Italy, Greece, Portugal and Cyprus, which exhibited levels ofmarket volatility that exceeded other eurozone countries, demonstrating fiscal or political uncertainty that persisted throughout 2013. During the year, core eurozone countries such as Germany and the Netherlands demonstrated an improvement in economic fundamentals, and the risk of contagion leading to a broadly based failure ofthe euro abated considerably. Should a peripheral country need toleave the euro it is nowexpected to be on a managed basis that is lesslikelyto present a risk tothe eurozone itself. The tables in this section summarise our selected eurozone country exposures, including to: · governments, central banks and quasi government agencies; · banks; · other financial institutions and corporates; and · personal lending. Exposures to banks, other financial institutions, other corporates and personal lending are based on the counterparty's country of domicile. Summary of exposures to peripheral eurozone countries (Audited) Total net exposure On- balance sheet exposures Off- balance sheet exposures Total gross exposures Risk miti- gation Total net exposure Sovereign and agencies Banks Other financial institutions and corporates Personal US$bn US$bn US$bn US$bn US$bn US$bn US$bn US$bn US$bn At 31 December 2013 Spain 13.4 3.6 17.0 11.2 0.8 7.7 0.1 Ireland 9.1 2.2 11.3 9.4 0.1 8.3 0.1 Italy 13.4 3.5 16.9 8.2 1.4 5.2 0.2 Greece 6.5 1.2 7.7 7.3 0.1 4.0 1.0 Portugal 1.0 0.3 1.3 1.1 0.3 0.5 − Cyprus 0.3 − 0.3 − 0.3 − − 0.2 0.1 43.7 10.8 54.5 37.5 2.7 25.9 1.5 At 31 December 2012 Spain 15.3 3.2 18.5 12.1 1.0 8.3 - Ireland 20.7 1.3 22.0 9.9 0.4 7.6 0.1 Italy 12.6 3.0 15.6 9.6 2.7 5.2 0.1 Greece 5.9 0.7 6.6 5.8 0.1 4.1 1.0 Portugal 1.1 0.3 1.4 1.0 0.2 0.4 - Cyprus 0.3 0.1 0.4 - 0.4 - - 0.4 - 55.9 8.6 64.5 38.8 4.4 26.0 1.2 Basis of preparation (Audited) In the above table, 'Total gross exposure' represents the on-balance sheet carrying amounts recorded inaccordance with IFRSs and off-balance sheet exposures. 'Total net exposure' is stated aftertaking into account mitigating offsets that are incorporated into the risk management view of the exposure but do notmeet accounting offset requirements. These risk mitigating offsets include: · short positions managed together with trading assets; · derivative liabilities for which a legally enforceable right of offset with derivative assets exists; and · collateral received on derivative assets. Short positions managed together with trading assets mitigate the risk to which we are exposed at the balance sheet date when, in the event of default, the trading assets and related short positions crystallise gains and losses simultaneously. When such relationships exist, an element of the risk will remain if the short and long positions do not match exactly, for example, if the maturity of the short position is less than the trading asset or the short position is not identical to the security. The remaining risk is reflected in the grossbalance sheet exposure shown before risk mitigation. However, as the net position best reflects the effects of a credit event should it occur at the balance sheet date, we consider that this measure is a key view of risk atthat date. Credit risk mitigation includes derivative liabilities with the same counterparty when a master netting arrangement is in place and the credit risk exposure is managed on a net basis or the position isspecifically collateralised, normally in the form ofcash. These amounts do not qualify for net presentation for accounting purposes as settlement may not actually be made on a net basis, though we consider the net presentation more accurately reflects the risk exposure. The effect of the transfer of risk to policyholders under unit linked insurance contracts and trading assets which represent collateral to support associated liabilities are not deducted from the total net exposure. 'Off-balance sheet exposures' mainly relate to commitments to lend and the amounts shown in the table represent the amounts that could be drawn down by the counterparties. In the majority of cases, we are bound to fulfil these commitments. Insome instances, limitations are imposed on a counterparty's ability todraw down on a facility. These limitations are governed by the documentation, which differs from counterparty tocounterparty. Commentary on exposures At 31 December 2013, our net exposure to the peripheral eurozone countries was US$37.5bn, US$1.3bn lower than at the end of 2012. This wasprimarily due to a reduction in exposure to sovereign borrowers and agencies in Italy, to banks in Ireland and to other financial institutions and corporates in Spain. These were partly offset by anincrease in exposure to banks in Greece due to reverse repo activity backed by high quality bonds. Redenomination risk (Unaudited) Despite some improvements, the peripheral eurozone countries continue to exhibit distress, andthere is the continuing possibility of a member state exiting from the eurozone. There remains no established legal framework within theEuropean treaties to facilitate such an event; consequently, it isnot possible to accurately predict the course of events and legal consequences that would ensue. Based on our assessment of the likelihood of aeach country leaving the euro, and the related materiality of our exposures subject to the risk ofredenomination it is our view that the greatest estimated impact of a eurozone exit is presented by Greece, Italy or Spain. As a result, only exposures in Greece, Italy and Spain (described as'in-country') are reported in the table below. Key risks associated with an exit by a eurozone member include: Foreign exchange losses: an exit would probably be accompanied by the passing of laws inthe country concerned establishing a new local currency and providing for a redenomination ofeuro assets into the new local currency. The value of assets and liabilities in the country would immediately fall assuming the value of the redenominated currency is less than the original euros when translated into the carrying amounts. Itisnot possible to predict what the total consequential loss might be asit is uncertain whichassets and liabilities would be legally re-denominated or the extent of the devaluation. These assets and liabilities predominantly comprise loans and deposits arising from our commercial banking operations in these countries, and the net assets represent our net funding exposure. The tablealso identifies in-country off-balance sheet exposures as these are at risk of redenomination should they be called, giving rise toabalance sheet exposure. It isto be noted that this analysis can only be an indication as it does notinclude euro-denominated exposures booked byHSBC outside thecountries at risk which are connected with those countries (see 'external contracts' below). External contracts redenomination risk: contracts entered into between HSBC businesses based outside a country exiting the euro with in-country counterparties or those otherwise closely connected with the relevant country may be affected by redenomination. The effect remains subject to a high level of uncertainty. Factors such as the country law under which the contract is documented, the HSBC entity involved and the payment mechanism may all be relevant to this assessment, as will the precise exit scenario as the consequences for external contracts of a disorderly exit may differ from one sanctioned under EU law. In addition, capital controls could be introduced which may affect our ability to repatriate funds including currencies not affected bythe redenomination event. We continue to identify and monitor potential redenomination risks and, where possible, take steps to mitigate them and/or reduce our overall exposure tolosses that might arise in the event ofaredenomination. We recognise, however, that aeuro exit could take different forms, depending onthe scenario. These could have distinct legal consequences which could significantly alter the potential effectiveness ofany mitigation initiatives, and it is accordingly not possible to predict how effective particular measures may beuntil they are tested against the precise circumstances of a redenomination event. In-country funding exposure (Unaudited) Denominated in: Euros US dollars Other currencies Total US$bn US$bn US$bn US$bn At 31 December 2013 Greece In-country assets 1.5 0.1 - 1.6 In-country liabilities (1.4) (0.6) (0.1) (2.1) Net in-country funding exposure 0.1 (0.5) (0.1) (0.5) Off-balance sheet exposure (0.2) - 0.3 0.1 Italy In-country assets 0.9 - - 0.9 In-country liabilities39 (1.9) - - (1.9) Net in-country funding exposure (1.0) - - (1.0) Off-balance sheet exposure 1.0 - - 1.0 Spain In-country assets 1.5 0.8 - 2.3 In-country liabilities (1.0) (0.2) - (1.2) Net in-country funding exposure 0.5 0.6 - 1.1 Off-balance sheet exposure 0.5 0.4 - 0.9 At 31 December 2012 Greece In-country assets 2.1 0.1 - 2.2 In-country liabilities (1.5) (0.8) (0.1) (2.4) Net in-country funding exposure 0.6 (0.7) (0.1) (0.2) Off-balance sheet exposure (0.3) 0.2 0.2 0.1 Italy In-country assets 1.0 - - 1.0 In-country liabilities39 (2.0) - - (2.0) Net in-country funding exposure (1.0) - - (1.0) Off-balance sheet exposure 0.8 - - 0.8 Spain In-country assets 2.4 0.8 - 3.2 In-country liabilities (1.7) (0.1) - (1.8) Net in-country funding exposure 0.7 0.7 - 1.4 Off-balance sheet exposure 0.7 0.2 - 0.9 For footnote, see page 263. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:25March2014
